DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 09/16/2022.
Claims 1, 3-4, 10, 12-13, and 17 have been amended and are hereby entered.
Claims 5-7, 14-16, and 18-20 have been canceled.
Claims 1-4, 8-13, and 17 are currently pending and have been examined.
This action is made FINAL.
Response to Arguments
Applicant’s arguments, see page 8, filed 09/16/2022, with respect to the specification objections have been fully considered and are persuasive. The specification objections have been withdrawn. 
Applicant’s arguments, see page 8, filed 09/16/2022, with respect to the claim objections have been fully considered and are persuasive. The claim objections have been withdrawn. 
Applicant’s arguments, see page 8, filed 09/16/2022, with respect to the 35 U.S.C. 112(b) rejection of claim 15 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of claim 15 has been withdrawn. 
However, Examiner notes that Applicant’s amendments have created 112(b) antecedent basis issues that will be discussed below.
Applicant’s arguments, see page 9, filed 09/16/2022, with respect to the 35 U.S.C. 101 rejections of claims 1-20 have been fully considered but are not persuasive. The 35 U.S.C. 101 rejections of claims 1-20 have been maintained.
Applicant first argues that receiving user information including key information operable for unlocking a storage device locked with user baggage stored therein cannot reasonably considered to be part of a Certain Method of Organizing Human Activity at Step 2A Prong 1. Examiner respectfully disagrees. Examiner notes that per paragraph [0023] of Applicant’s specification “Key information is information for unlocking the locked locker boxes 40a”. Therefore, “key information” is merely information/data. Accordingly, the receiving of key information from a user in claims 1 and 10 is receiving information necessary to perform the commercial activity of picking a user and their baggage. The generation of key information in claim 17 is likewise generating information necessary to perform the commercial interaction and subsequently passing that information along to the party facilitating the commercial interaction. Receiving/generating information that is part of a request for a commercial interaction/service (where/when the user wants to be picked up, and where to pick-up/how to access baggage to be picked-up along with the user) is a step of the commercial interaction process. Specifically, this step sets the terms for a business relation between a user and the driver of the pick-up vehicle. Per MPEP 2106.04(a)(2) II.B. “"Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations” (emphasis added). Therefore, the receiving/generating of key information operable for unlocking a storage device locked with user baggage stored therein falls under the commercial interaction Certain Method of Organizing Human Activity at Step 2A Prong 1.
 Applicant then argues that the vehicle terminal receiving the key information integrates the claims’ judicial exception into a practical application at Step 2A Prong 2. Examiner respectfully disagrees. In response to Applicant’s argument that the key information allows the locked storage device to be unlocked, Examiner notes that the claimed invention does not positively recite the unlocking of the storage device. For the unlocking of the storage device to be an additional element that is evaluated at Prong 2, the unlocking of the storage device must be positively recited in the claim. Instead, the claims stop at the transmission of the key information, which as discussed above is merely information/data, to the vehicle terminal. The key information being useful for unlocking a storage device does not change the characterization of the key information being data sent to the vehicle terminal. 
As discussed in the 06/17/2022 Non-Final Rejection, the transmission of the user information to the vehicle terminal is post-solution, data transmission extra-solution activity. Per MPEP 2106.04(d) I. “The courts have also identified limitations that did not integrate a judicial exception into a practical application:… Adding insignificant extra-solution activity to the judicial exception” and MPEP 2106.05(g) “When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following:… Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”. As the transmission of user information including locations, times, etc. needed to know how to fulfill the user request to pick-up the user and baggage, the data transmission is insignificant extra-solution activity and accordingly does not integrate the claims into a practical application at Step 2A Prong 2.
 Examiner notes that while Step 2B is not argued by Applicant, the MPEP 2106.05(d) II. evidence cited in the 06/17/2022 Non-Final Rejection establish that this insignificant extra-solution activity is also well-understood, routine, and conventional at Step 2B. Therefore, the data transmission does not amount to significantly more than the judicial exception, and the 35 U.S.C. 101 rejections are maintained.
Applicant’s arguments with respect to claims 1, 10, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the Gentry reference (U.S. Pre-Grant publication No. 2002/0147919, hereafter known as Gentry) teaches the limitations of key information that is transmitted to a vehicle terminal associated with a pick-up vehicle.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 8, and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4, 8, and 13 recite the limitation "the driver". Applicant’s amendments to independent claims 1 and 10 have removed the introduction of “a driver” that claims 4, 8, and 13 were previously referring back to. Accordingly, there is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, Examiner is interpreting “the driver” as “a driver” in claims 4, 8, and 13.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 8-13, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite selecting a vehicle to pick up a user and their baggage.
As an initial matter, claims 1-4 and 8-9 are at least apparatus/manufacture claims, claims 10-13 are system claims, and claim 17 is at least a manufacture claim. Therefore, all claims fall into at least one of the four statutory categories. Eligibility analysis thus proceeds from Step 1 to Step 2A Prong 1 below. 
In claim 1, the limitation of “receiving user information, the user information including first information indicating a desired boarding location and a desired boarding time for a user who wishes to be picked-up by a vehicle, second information indicating a storage device being operable to be locked and unlocked at which the user has deposited a user baggage, and key information operable for unlocking the storage device locked with the user baggage stored therein”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “An information processing apparatus comprising a controller, the controller configured to execute,” and “receiving user information from a user terminal” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites the concept of coordinating a pick-up of a user and their baggage which is a certain method of organizing human activity including managing commercial activities. Receiving user information, the user information including first information indicating a desired boarding location and a desired boarding time for a user who wishes to be picked-up by a vehicle, second information indicating a storage device being operable to be locked and unlocked at which the user has deposited a user baggage, and key information operable for unlocking the storage device locked with the user baggage stored therein all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an information processing apparatus, a controller, a user terminal, and a vehicle terminal associated with a pick-up vehicle picking-up the user. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of the controller receiving user information from a user device and transmitting the user information to a vehicle terminal associated with a pick-up vehicle amounts to no more than pre-and post-solution, data transmission extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and data transmission extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an information processing apparatus, a controller, a user terminal, and a vehicle terminal associated with a pick-up vehicle picking-up the user amounts to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the limitations of the controller receiving user information from a user device and transmitting the user information to a vehicle terminal associated with a pick-up vehicle amounts to no more than pre-and post-solution, data transmission extra-solution activity. Per MPEP 2106.05(d) II., “Receiving or transmitting data over a network” has been recognized by the courts as well-understood, routine, and conventional extra-solution activity. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and well-understood, routine, and conventional data transmission extra-solution activity. Mere instructions to apply an exception using generic computer components and well-understood, routine, and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-4 further limit the abstract idea of claim 1 without adding any new additional elements. Specifically, these limitations merely further limit the data being input into and transmitted from the information processing apparatus. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 8 further limits the abstract idea of claim 1 while introducing the additional element of a driver terminal. The claim does not integrate the abstract idea into a practical application because the element of a driver terminal is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 9 further limits the abstract idea of claim 1 while introducing the additional element of an in-vehicle device provided on the pick-up vehicle. The claim does not integrate the abstract idea into a practical application because the element of an in-vehicle device provided on the pick-up vehicle is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
In claim 10, the limitation of “receiving user information, the user information including first information indicating a desired boarding location and a desired boarding time for the user, second information indicating a storage device being operable to be locked and unlocked at which the user deposited a user baggage, and key information operable for unlocking the storage device locked with the user baggage stored therein”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A system including: a user terminal for a user who wishes to be picked up by a vehicle,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 10 recites the concept of coordinating a pick-up of a user and their baggage which is a certain method of organizing human activity including managing commercial activities. Receiving user information, the user information including first information indicating a desired boarding location and a desired boarding time for the user, second information indicating a storage device being operable to be locked and unlocked at which the user deposited a user baggage, and key information operable for unlocking the storage device locked with the user baggage stored therein all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a system, a user terminal for a user, an information processing apparatus, and a vehicle terminal associated with a pick-up vehicle picking-up the user. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of the information processing apparatus receiving user information from the user terminal and the vehicle terminal receiving the user information from the information processing apparatus amounts to no more than data transmission extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and data transmission extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, a user terminal for a user, an information processing apparatus, and a vehicle terminal associated with a pick-up vehicle picking-up the user amounts to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the limitations of the information processing apparatus receiving user information from the user terminal and the vehicle terminal receiving the user information from the information processing apparatus amounts to no more than data transmission extra-solution activity amount to no more than data transmission extra-solution activity. Per MPEP 2106.05(d) II., “Receiving or transmitting data over a network” has been recognized by the courts as well-understood, routine, and conventional extra-solution activity. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and well-understood, routine, and conventional data transmission extra-solution activity. Mere instructions to apply an exception using generic computer components and well-understood, routine, and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claims 11-13 further limit the abstract idea of claim 10 without adding any new additional elements. Specifically, these limitations merely further limit the data being input into and transmitted from the information processing apparatus. Therefore, by the analysis of claim 10 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
In claim 17, the limitation of “an information processing method, wherein the information processing method comprises: generating user information including first information indicating a desired boarding location and a desired boarding time for the user, second information indicating a storage device being operable to be locked and unlocked at which the user deposited a user baggage, and key information operable for unlocking the storage device locked with the user baggage stored therein”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A non-transient storage medium storing a program for causing a processor controlling a user terminal for a user who wishes to be picked-up by a vehicle to execute an information processing method,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 17 recites the concept of generating a request for a pick-up of a user and their baggage which is a certain method of organizing human activity including managing commercial activities. An information processing method, wherein the information processing method comprises: generating user information including first information indicating a desired boarding location and a desired boarding time for the user, second information indicating a storage device being operable to be locked and unlocked at which the user deposited a user baggage, and key information operable for unlocking the storage device locked with the user baggage stored therein all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a non-transient storage medium storing a program, a processor, a user terminal for a user, an information processing apparatus, and a vehicle terminal associated with a pick-up vehicle picking-up the user. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The limitation of transmitting the user information from the user terminal to the information processing apparatus amounts to no more than data transmission extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and data transmission extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transient storage medium storing a program, a processor, a user terminal for a user, an information processing apparatus, and a vehicle terminal associated with a pick-up vehicle picking-up the user amounts to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the limitation of transmitting the user information from the user terminal to the information processing apparatus amounts to no more than data transmission extra-solution activity amount to no more than data transmission extra-solution activity. Per MPEP 2106.05(d) II., “Receiving or transmitting data over a network” has been recognized by the courts as well-understood, routine, and conventional extra-solution activity. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and well-understood, routine, and conventional data transmission extra-solution activity. Mere instructions to apply an exception using generic computer components and well-understood, routine, and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Balva (U.S. Pre-Grant Publication No. 2021/0166192, hereafter known as Balva) in view of Kaufman (U.S. Pre-Grant Publication No. 2018/0350024, hereafter known as Kaufman) and Gentry (U.S. Pre-Grant publication No. 2002/0147919, hereafter known as Gentry).
Regarding claim 1, Balva teaches:
An information processing apparatus comprising a controller, the controller configured to execute: receiving user information from a user terminal, the user information including first information indicating a desired boarding location and a desired boarding time for a user who wishes to be picked-up by a vehicle (see [0018] "users can use applications executing on various types of computing devices 102 to submit route requests over at least one network 104 to be received by an interface layer 106 of a service provider environment 108...The service provider environment can include any resources known or used for receiving and processing electronic requests, as may include various computer servers, data servers, and network infrastructure as discussed elsewhere herein" and Fig. 11 for service provider environment as processing apparatus and users submitting information on computing devices. See [0020] "users can either suggest route information or provide information that corresponds to a route that would be desired by the user. This can include, for example, an origination location, a destination location, a desired pickup time, and a desired drop-off time" for obtaining first information)
second information indicating a storage device being operable to be locked and unlocked at which the user has deposited a user baggage (see [0016] "The transportation service can monitor locations of items" and [0028]-[0029] "a transit service can receive an item to be delivered to a recipient (or passenger) 202. For example, a delivery service can drop off the item at a transit hub operated by the transit service...The item can be any item capable of being transported using approaches discussed here, including items such as...luggage, etc" and [0032] " The transit service can coordinate a passenger delivering an item to his or herself. For example, the passenger can bring a suitcase as the passenger goes to work and then can have the suitcase delivered to his or herself as they travel from work to an airport" for system delivering luggage that the user has deposited at a location and monitoring the location of the luggage. [0069] "transfer point 540 can be a storage locker, room, building, etc. and can have adequate security to protect item 510 during the transfer process" storage locker. See security of vehicle locker locking [0043] and unlocking in [0046]. “Adequate security” taught for storage locker includes lock/unlock operation)
Balva further teaches in [0041], "The transit service can instruct a driver of the vehicle to retrieve the item and place it in the vehicle" and other notifications to the driver of the vehicle picking up the item and user in [0046]. While these teachings strongly imply user information is transmitted to a vehicle terminal, Balva does not explicitly teach that the user information is transmitted to a vehicle terminal associated with the pick-up vehicle. Balva also does not explicitly teach the user information including key information operable to lock/unlock the storage device. Kaufman teaches:
and transmitting the user information to a vehicle terminal associated with a pick-up vehicle picking-up the user (see [0043] "the method 300 proceeds to operation 306, where the MaaS system 116 determines at least one driver available to satisfy the request based upon the baggage location and the user location...the method 300 proceeds to operation 310, where the MaaS system 116 informs the available driver(s) of the route(s) determined at operation 308 and the available driver(s) engage the route(s)" [0038] "The MaaS system 116 can inform the driver(s) of the vehicles 118 via a telephone call, a text message, an in-vehicle computer system (e.g., navigation or infotainment system), and/or an driver MaaS application operating on a device (e.g., a smartphone) associated with one or more of the driver(s) and/or one or more of the vehicle(s) 118" informing driver of route that meets user pickup location/time request, baggage location and permission to retrieve bag to bring to user)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Kaufman with the system of Balva. As Kaufman teaches in [0015] “The concepts and technologies disclosed herein address this challenge [users being encumbered with baggage], at least in part, by allowing a user to delegate management of their baggage to a MaaS provider such that the MaaS provider takes possession of the baggage and then returns the baggage to the user at a place and time chosen by the user”. Therefore, by incorporating the delegation of baggage management to the drivers of the transportation system, the combined system allows users to travel unencumbered until they are ready to receive their baggage again.
Balva further teaches in [0044] teaches that an on-vehicle security mechanism “can be deactivated using a code; the transit service can send the code to the passenger (or a driver) and the passenger (or driver) can provide the code to the security mechanism to disengage it. The code can include a QR code shown on a portable electronic device to a sensor on the security mechanism”. The combination of Balva and Kaufman still does not explicitly teach the user information including key information operable to lock/unlock the storage device. However, Gentry teaches:
the user information including key information operable for unlocking the storage device locked with the user baggage stored therein (see [0030] “Customer 14 contacts delivery service 12 and notifies them of the need to pick up a parcel from tamper-proof enclosure 10 and also provides a link to the web page 18. Web page 18 is the Internet-based application used to gather and store customer profile information 15 such as, for example, the address, the code 17 for the tamper-proof enclosure 10 and the location of the tamper-proof enclosure” code 17 for unlocking enclosure to retrieve parcel)
and transmitting the user information to a vehicle terminal associated with a pick-up vehicle (see [0036] “remote control 36 is configured for use by a delivery service 12. Remote control 36 has a micro-chip capable of downloading the codes 17 for all of the tamper-proof enclosures 10 from the routing hub 16” and [0034] “Remote control 36 is shown as a mobile telephone”. While Gentry does not explicitly teach the delivery service having a vehicle, Gentry is being cited to teach that the code information is transmitted to a mobile telephone like the one used by the Kaufman drivers above. Thus, in combination, the references teach transmitting the code to the driver phone)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user information comprising a key code of Gentry with the package delivery to a vehicle passenger system in the combination of Balva and Kaufman. As Gentry states in [0030] “When the tamper-proof enclosure 10 is open, routing hub 16 receives a status message 19 from tamper-proof enclosure 10 and forwards the status message 19 to customer 14. Thus, customer 14 is aware that the package has been picked up by delivery service 12 and is on its way to its destination 20”. By incorporating the tamper-proof enclosures and user key codes of Gentry with Balva and Kaufman, the user of the combined system would be alerted when the driver of Balva picks up the user’s item. This alert provides an additional layer of item tracking/visibility for the user who is expecting the item to be on the vehicle when they board. Additionally, Gentry [0049] discusses the enhanced safety/security afforded to the user’s items in the tamper-proof containers. 
Regarding claim 2, the combination of Balva, Kaufman, and Gentry teaches all of the limitations of claim 1 above. Balva further teaches:
wherein the controller further executes: obtaining vehicle information for each of a plurality of vehicles, the vehicle information including at least one of current vehicle position and scheduled vehicle travel (see [0019] "Information for the request can be directed to a route manager 114, such as may include code executing on one or more computing resources, configured to manage aspects of routes to be provided using various vehicles of a vehicle pool or fleet associated with the transport service. The route manager can analyze information for the request, determine available planned routes from a route data store 116 that have capacity and match the criteria of the request, and can provide one or more options back to the corresponding device 102 for selection by the potential rider. The appropriate routes to suggest can be based upon various factors, such as proximity to the origination and destination locations of the request, availability within a determined time window, and the like" obtaining planned routes and time windows for the plurality of potential vehicles)
and selecting the pick-up vehicle from the plurality of vehicles based on the vehicle information, the first information, and the second information (see [0019] "determine available planned routes from a route data store 116 that have capacity and match the criteria of the request" routes narrowed down to those that can fulfill the shipment of an item to the passenger. [0053] "The optimal vehicle can be determined based on an optimal delivery time" and [00045] "The transit service can provide the item to the passenger various delivery locations such as at the origin of the trip" optimal delivery time is requested pickup time, and see Fig. 5 and [0067] for a selected vehicle/ route passing through transit hub deposit location and passenger pickup location)
Regarding claim 3, the combination of Balva, Kaufman, and Gentry teaches all of the limitations of claim 1 above. Balva further teaches:
wherein the controller further executes: based on the first information and the second information, generating driving information for the pick-up vehicle including a driving route to travel to the desired boarding location of the user via the storage device (see Fig. 5A and [0067] "A transit service can have a vehicle that services route 520 between point 522 and point 524. An item 510 for delivery to the passenger can be at location 522. The transit service can determine that route 520 services trip 530 and can load item 510 into a vehicle for that route" for a route to pickup location 532 via item location 510. See [0041] "The item can be placed in the vehicle long before the vehicle services the trip request such as at the beginning of the day or immediately prior to serving the trip request" for item location being at any stop before picking up the passenger)
As discussed above regarding claim 1, while Balva teaches notifying drivers in [0041] and [0046] implying transmission to a vehicle terminal, Balva does not explicitly teach transmitting information to a vehicle terminal. However, Kaufman teaches:
and transmitting the driving information to the vehicle terminal (see [0043] "the method 300 proceeds to operation 310, where the MaaS system 116 informs the available driver(s) of the route(s) determined at operation 308 and the available driver(s) engage the route(s)")
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Kaufman with the combination of Balva, Kaufman, and Gentry. As Kaufman teaches in [0015] “The concepts and technologies disclosed herein address this challenge [users being encumbered with baggage], at least in part, by allowing a user to delegate management of their baggage to a MaaS provider such that the MaaS provider takes possession of the baggage and then returns the baggage to the user at a place and time chosen by the user”. Therefore, by incorporating the delegation of baggage management to the drivers of the transportation system, the combined system allows users to travel unencumbered until they are ready to receive their baggage again.
Regarding claim 4, the combination of Balva, Kaufman, and Gentry teaches all of the limitations of claim 3 above. Balva further teaches:
wherein the driving information contains information about when the driver of the pick-up vehicle should receive the user baggage from the storage device (see [0041] "The item can be placed in the vehicle long before the vehicle services the trip request such as at the beginning of the day or immediately prior to serving the trip request. The transit service can instruct a driver of the vehicle to retrieve the item and place it in the vehicle" and [0067] “A transit service can have a vehicle that services route 520 between point 522 and point 524. An item 510 for delivery to the passenger can be at location 522. The transit service can determine that route 520 services trip 530 and can load item 510 into a vehicle for that route” route information instructing driver when to load item for passenger)
Regarding claim 8, the combination of Balva, Kaufman, and Gentry teaches all of the limitations of claim 1 above. As discussed above regarding claim 1, Balva implies but does not explicitly teach a vehicle terminal. However, Kaufman teaches:
wherein the vehicle terminal is a driver terminal for the driver of the pick-up vehicle (see [0038] "The MaaS system 116 can inform the driver(s) of the vehicles 118 via...an driver MaaS application operating on a device (e.g., a smartphone) associated with one or more of the driver(s) and/or one or more of the vehicle(s) 118")
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Kaufman with the combination of Balva, Kaufman, and Gentry. As Kaufman teaches in [0015] “The concepts and technologies disclosed herein address this challenge [users being encumbered with baggage], at least in part, by allowing a user to delegate management of their baggage to a MaaS provider such that the MaaS provider takes possession of the baggage and then returns the baggage to the user at a place and time chosen by the user”. Therefore, by incorporating the delegation of baggage management to the drivers of the transportation system, the combined system allows users to travel unencumbered until they are ready to receive their baggage again.
Regarding claim 9, the combination of Balva, Kaufman, and Gentry teaches all of the limitations of claim 1 above. As discussed above regarding claim 1, Balva implies but does not explicitly teach a vehicle terminal. However, Kaufman teaches:
wherein the vehicle terminal is an in-vehicle device provided on the pick-up vehicle (see [0038] "The MaaS system 116 can inform the driver(s) of the vehicles 118 via...an in-vehicle computer system (e.g., navigation or infotainment system)")
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Kaufman with the combination of Balva, Kaufman, and Gentry. As Kaufman teaches in [0015] “The concepts and technologies disclosed herein address this challenge [users being encumbered with baggage], at least in part, by allowing a user to delegate management of their baggage to a MaaS provider such that the MaaS provider takes possession of the baggage and then returns the baggage to the user at a place and time chosen by the user”. Therefore, by incorporating the delegation of baggage management to the drivers of the transportation system, the combined system allows users to travel unencumbered until they are ready to receive their baggage again.
Regarding claim 10, Balva teaches:
A system including: a user terminal for a user who wishes to be picked up by a vehicle (see Fig. 1A and [0018] for overall system. See Fig. 10, [0083] and [0018] “various users can use applications executing on various types of computing devices 102 to submit route requests over at least one network 104 to be received by an interface layer 106 of a service provider environment 108” for user terminal) 
an information processing apparatus for receiving user information from the user terminal, the user information including first information indicating a desired boarding location and a desired boarding time for the user (see [0020] "users can either suggest route information or provide information that corresponds to a route that would be desired by the user. This can include, for example, an origination location, a destination location, a desired pickup time, and a desired drop-off time" for first information of user information received from user terminal)
second information indicating a storage device being operable to be locked and unlocked at which the user deposited a user baggage (see [0031] “The transit service can receive a delivery request to deliver an item to the passenger” and [0032] "The transit service can coordinate a passenger delivering an item to his or herself. For example, the passenger can bring a suitcase as the passenger goes to work and then can have the suitcase delivered to his or herself as they travel from work to an airport" for user indicating in a delivery request to pickup luggage from work location)
Balva further teaches in [0041], "The transit service can instruct a driver of the vehicle to retrieve the item and place it in the vehicle" and other notifications to the driver of the vehicle picking up the item and user in [0046]. While these teachings strongly imply user information is transmitted to a vehicle terminal, Balva does not explicitly teach that the user information is transmitted to a vehicle terminal associated with the pick-up vehicle. Balva also does not explicitly teach the user information including key information operable to lock/unlock the storage device. Kaufman teaches:
and a vehicle terminal associated with a pick-up vehicle picking-up the user, wherein the vehicle terminal receives the user information from the information processing apparatus (see [0043] "the method 300 proceeds to operation 306, where the MaaS system 116 determines at least one driver available to satisfy the request based upon the baggage location and the user location...the method 300 proceeds to operation 310, where the MaaS system 116 informs the available driver(s) of the route(s) determined at operation 308 and the available driver(s) engage the route(s)" [0038] "The MaaS system 116 can inform the driver(s) of the vehicles 118 via a telephone call, a text message, an in-vehicle computer system (e.g., navigation or infotainment system), and/or an driver MaaS application operating on a device (e.g., a smartphone) associated with one or more of the driver(s) and/or one or more of the vehicle(s) 118" informing driver of route that meets user pickup location/time request, baggage location and permission to retrieve bag to bring to user)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Kaufman with the system of Balva. As Kaufman teaches in [0015] “The concepts and technologies disclosed herein address this challenge [users being encumbered with baggage], at least in part, by allowing a user to delegate management of their baggage to a MaaS provider such that the MaaS provider takes possession of the baggage and then returns the baggage to the user at a place and time chosen by the user”. Therefore, by incorporating the delegation of baggage management to the drivers of the transportation system, the combined system allows users to travel unencumbered until they are ready to receive their baggage again.
Balva further teaches in [0044] teaches that an on-vehicle security mechanism “can be deactivated using a code; the transit service can send the code to the passenger (or a driver) and the passenger (or driver) can provide the code to the security mechanism to disengage it. The code can include a QR code shown on a portable electronic device to a sensor on the security mechanism”. The combination of Balva and Kaufman still does not explicitly teach the user information including key information operable to lock/unlock the storage device. However, Gentry teaches:
the user information including key information operable for unlocking the storage device locked with the user baggage stored therein (see [0030] “Customer 14 contacts delivery service 12 and notifies them of the need to pick up a parcel from tamper-proof enclosure 10 and also provides a link to the web page 18. Web page 18 is the Internet-based application used to gather and store customer profile information 15 such as, for example, the address, the code 17 for the tamper-proof enclosure 10 and the location of the tamper-proof enclosure” code 17 for unlocking enclosure to retrieve parcel)
wherein the vehicle terminal receives the user information from the information processing apparatus (see [0036] “remote control 36 is configured for use by a delivery service 12. Remote control 36 has a micro-chip capable of downloading the codes 17 for all of the tamper-proof enclosures 10 from the routing hub 16” and [0034] “Remote control 36 is shown as a mobile telephone”. While Gentry does not explicitly teach the delivery service having a vehicle, Gentry is being cited to teach that the code information is transmitted to a mobile telephone like the one used by the Kaufman drivers above. Thus, in combination, the references teach transmitting the code to the driver phone)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user information comprising a key code of Gentry with the package delivery to a vehicle passenger system in the combination of Balva and Kaufman. As Gentry states in [0030] “When the tamper-proof enclosure 10 is open, routing hub 16 receives a status message 19 from tamper-proof enclosure 10 and forwards the status message 19 to customer 14. Thus, customer 14 is aware that the package has been picked up by delivery service 12 and is on its way to its destination 20”. By incorporating the tamper-proof enclosures and user key codes of Gentry with Balva and Kaufman, the user of the combined system would be alerted when the driver of Balva picks up the user’s item. This alert provides an additional layer of item tracking/visibility for the user who is expecting the item to be on the vehicle when they board. Additionally, Gentry [0049] discusses the enhanced safety/security afforded to the user’s items in the tamper-proof containers. 
Regarding claim 11, the combination of Balva, Kaufman, and Gentry teaches all of the limitations of claim 10 above. Regarding the limitations introduced in claim 11, please see the rejection of claim 2 above.
 Regarding claim 12, the combination of Balva, Kaufman, and Gentry teaches all of the limitations of claim 10 above. Regarding the limitations introduced in claim 12, please see the rejection of claim 3 above.
Regarding claim 13, the combination of Balva, Kaufman, and Gentry teaches all of the limitations of claim 12 above. Regarding the limitations introduced in claim 13, please see the rejection of claim 4 above.
Regarding claim 17, Balva teaches:
A non-transient storage medium storing a program for causing a processor controlling a user terminal for a user who wishes to be picked-up by a vehicle to execute an information processing method (see [0084] “FIG. 11 illustrates an example set of components that can comprise a computing device 1100 such as the device described with respect to FIG. 10…the device can include many types of memory, data storage, or computer-readable media as well, such as a hard drive or solid state memory functioning as data storage 1106 for the device. Application instructions for execution by the at least one processor 1102 can be stored by the data storage 1106 then loaded into memory 1104 as needed for operation of the device 1100”. Device discussed in [0084] is a passenger’s personal device)
wherein the information processing method comprises: generating user information including first information indicating a desired boarding location and a desired boarding time for the user (see [0018] “various users can use applications executing on various types of computing devices 102 to submit route requests over at least one network 104 to be received by an interface layer 106 of a service provider environment 108” and [0020] “users can either suggest route information or provide information that corresponds to a route that would be desired by the user. This can include, for example, an origination location, a destination location, a desired pickup time, and a desired drop-off time")
second information indicating a storage device being operable to be locked and unlocked at which the user deposited a user baggage (see [0032] “The transit service can coordinate a passenger delivering an item to his or herself. For example, the passenger can bring a suitcase as the passenger goes to work and then can have the suitcase delivered to his or herself as they travel from work to an airport. In some embodiments, the passenger generates the delivery request” for user indicating in a delivery request to pickup luggage from work location)
and transmitting the user information to an information processing apparatus  (see [0018] “various users can use applications executing on various types of computing devices 102 to submit route requests over at least one network 104 to be received by an interface layer 106 of a service provider environment 108”, [0031] “The transit service can receive a delivery request to deliver an item to the passenger”, and [0032] “In some embodiments, the passenger generates the delivery request” for passenger device sending the generated information as a request to the service provider environment)
As discussed above regarding claim 1, Balva further teaches in [0041], "The transit service can instruct a driver of the vehicle to retrieve the item and place it in the vehicle" and other notifications to the driver of the vehicle picking up the item and user in [0046]. These teachings from Balva imply the service provider environment is capable of communicating with a vehicle terminal associated with the pick-up vehicle, but Balva does not explicitly teach this limitation. However, Kaufman teaches:
and transmitting the user information to an information processing apparatus capable of communicating with a vehicle terminal associated with a pick-up vehicle picking-up the user (see [0043] "the method 300 proceeds to operation 306, where the MaaS system 116 determines at least one driver available to satisfy the request based upon the baggage location and the user location...the method 300 proceeds to operation 310, where the MaaS system 116 informs the available driver(s) of the route(s) determined at operation 308 and the available driver(s) engage the route(s)" [0038] "The MaaS system 116 can inform the driver(s) of the vehicles 118 via a telephone call, a text message, an in-vehicle computer system (e.g., navigation or infotainment system), and/or an driver MaaS application operating on a device (e.g., a smartphone) associated with one or more of the driver(s) and/or one or more of the vehicle(s) 118" informing driver of route that meets user pickup location/time request, baggage location and permission to retrieve bag to bring to user)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Kaufman with the system of Balva. As Kaufman teaches in [0015] “The concepts and technologies disclosed herein address this challenge [users being encumbered with baggage], at least in part, by allowing a user to delegate management of their baggage to a MaaS provider such that the MaaS provider takes possession of the baggage and then returns the baggage to the user at a place and time chosen by the user”. Therefore, by incorporating the delegation of baggage management to the drivers of the transportation system, the combined system allows users to travel unencumbered until they are ready to receive their baggage again.
Balva further teaches in [0044] teaches that an on-vehicle security mechanism “can be deactivated using a code; the transit service can send the code to the passenger (or a driver) and the passenger (or driver) can provide the code to the security mechanism to disengage it. The code can include a QR code shown on a portable electronic device to a sensor on the security mechanism”. The combination of Balva and Kaufman still does not explicitly teach the user information including key information operable to lock/unlock the storage device. However, Gentry teaches:
generating user information including key information operable for unlocking the storage device locked with the user baggage stored therein (see [0030] “Customer 14 contacts delivery service 12 and notifies them of the need to pick up a parcel from tamper-proof enclosure 10 and also provides a link to the web page 18. Web page 18 is the Internet-based application used to gather and store customer profile information 15 such as, for example, the address, the code 17 for the tamper-proof enclosure 10 and the location of the tamper-proof enclosure” code 17 for unlocking enclosure to retrieve parcel)
and transmitting the user information to an information processing apparatus capable of communicating with a vehicle terminal (see [0036] “remote control 36 is configured for use by a delivery service 12. Remote control 36 has a micro-chip capable of downloading the codes 17 for all of the tamper-proof enclosures 10 from the routing hub 16” and [0034] “Remote control 36 is shown as a mobile telephone”. While Gentry does not explicitly teach the delivery service having a vehicle, Gentry is being cited to teach that the code information is transmitted to a mobile telephone like the one used by the Kaufman drivers above. Thus, in combination, the references teach transmitting the code to the driver phone)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user information comprising a key code of Gentry with the package delivery to a vehicle passenger system in the combination of Balva and Kaufman. As Gentry states in [0030] “When the tamper-proof enclosure 10 is open, routing hub 16 receives a status message 19 from tamper-proof enclosure 10 and forwards the status message 19 to customer 14. Thus, customer 14 is aware that the package has been picked up by delivery service 12 and is on its way to its destination 20”. By incorporating the tamper-proof enclosures and user key codes of Gentry with Balva and Kaufman, the user of the combined system would be alerted when the driver of Balva picks up the user’s item. This alert provides an additional layer of item tracking/visibility for the user who is expecting the item to be on the vehicle when they board. Additionally, Gentry [0049] discusses the enhanced safety/security afforded to the user’s items in the tamper-proof containers. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zundel et al. (U.S. Patent No. 11,410,221) teaches a user terminal entering key information that is then provided to a delivery person
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628